Mahoney, P. J., and Kane, J.,
dissent and vote to affirm in the following memorandum by Kane, J. Kane, J. (dissenting). The orders appealed from should be affirmed. The Surrogate recognized the seriousness of the charges made by petitioner and granted a hearing where she testified, at length, detailing all personal transactions related to the administration of the estate of her late husband. The Surrogate’s findings, in our view, are supported by the record and we fail to perceive what further proceedings would accomplish other than to prolong this unfortunate litigation. We would, therefore, adopt the findings of fact and conclusions of law set forth in the decision of the Surrogate.